United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3715
                        ___________________________

                              Domingo Perez-Juarez

                             lllllllllllllllllllllPetitioner

                                           v.

             Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: September 26, 2014
                             Filed: October 7, 2014
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

       Guatemalan citizen Domingo Perez-Juarez (Perez) petitions for review of an
order of the Board of Immigration Appeals (BIA) upholding an immigration judge’s
(IJ’s) denial of cancellation of removal. This court has jurisdiction to review the
nondiscretionary determinations underlying the denial, including whether the law was
properly applied to the facts. See Zeah v. Holder, 744 F.3d 577, 580-81 (8th Cir.
2014) (reviewing BIA’s fact-finding for substantial evidence and its legal
determinations de novo; when BIA adopts IJ’s reasoning, IJ’s decision is also
reviewed). Under the REAL ID Act of 2005, the IJ was definitively provided with the
discretion to demand reasonably available corroborative evidence of Perez’s continued
physical presence in the United States for the requisite ten years. See Sanchez-
Velasco v. Holder, 593 F.3d 733, 736 (8th Cir. 2010) (IJ shall weigh credible
testimony with other evidence of record, and if IJ deems it necessary, alien must
corroborate otherwise credible testimony with added evidence unless alien
demonstrates that it is not reasonably available); see also 8 U.S.C. § 1229b(b)(1)
(requirements for cancellation of removal). Even if some types of corroborative
evidence were unavailable to Perez, given his young age upon entry into the United
States, we find that no reasonable trier of fact would be compelled to conclude that all
types of corroborative evidence were unavailable, and thus the IJ’s determination that
corroborative evidence was reasonably available is conclusive. See Sanchez-Velasco,
593 F.3d at 736-37 (rejecting alien’s contention that IJ held him to impermissibly high
burden of proof by giving insufficient weight to his testimony as to when he entered
United States and requiring him to corroborate his testimony with other evidence).
Given our holding on this issue, we need not address Perez’s argument that the IJ
erred in finding that there was an alternative basis to deny his application. The
petition for review is denied.
                         ______________________________




                                          -2-